IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION F L. E D
DEC 2 3 2019
KEVIN BRANDT, CV 18-128-BLG-SPW Clerk, u : orion Court
ings
Plaintiff,
VS.
ORDER

OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS
1-6,

Defendants.

 

 

Upon the Plaintiff's Fourth Motion for Leave to File Under Seal (Doc. 89),
and for good cause shown,

IT IS HEREBY ORDERED that the motion for leave to file under seal is
GRANTED.

The Clerk of Court is directed to file the exhibits referenced in Plaintiff's
Motion (Doc. 89) under seal.

DATED this 23rd day of December, 2019.

sLecwaur Leptin

SUSAN P. WATTERS
United States District Judge
